Title: From James Madison to James Simons, 7 December 1803
From: Madison, James
To: Simons, James



Sir.
Department of State 7 Decr. 1803.
The French Chargé des Affaires has lately transmitted to me an extract of a letter to him from the Intermediary Commissary of his Nation at Charleston of which I enclose a translation. As it relates to an infraction of our neutral duties, and some of the persons concerned are supposed to be now within the United States, I request you to make strict enquiry into the allegations the extract contains, and if you find them founded, to cause the law which has been infringed to be exicuted against the Offenders. You will also report to me the result of your enquiries as well as the steps you may adopt in consequence of them. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   See Pichon to JM, 28 Nov. 1803, and n. 3.


